    Case: 1:19-cv-07504 Document #: 98 Filed: 04/23/20 Page 1 of 4 PageID #:1207




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

AON PLC et al,                                        )
                        Plaintiffs,                   )
                                                      )       Case No. 19 C 7504
                v.                                    )
                                                      )       Magistrate Judge Sunil R. Harjani
Infinite Equity, Inc. et al,                          )
                                                      )
                Defendants.                           )


                               MEMORANDUM OPINION AND ORDER

        Plaintiffs have filed a motion to modify the Court’s February 25, 2020 expedited discovery
order [82] and seeks to compel production of the source code and metadata for the software
MyPerformanceAwards from its inception. Plaintiffs’ motion is more appropriately considered as
a motion to reconsider the Court’s previous February 25, 2020 order on expedited discovery.
Plaintiffs advanced this same argument prior to the entry of the expedited order, and the Court
ruled against Plaintiffs and ordered that source code and metadata be produced from June 2019 to
the present. For the reasons stated below, Plaintiffs’ motion [82] is denied.

                                            Background

        Plaintiff Aon PLC and Aon Group, Inc. has sued Defendants Infinite Equity, Inc., Terry
Adamson, Jon Burg, Daniel Coleman, Elizabeth Stoudt, and Tyler Evans for theft of trade secrets,
fiduciary breaches, breach of contract, and other tortious conduct. The dispute arises out of the
departure of four employees of Aon who created a competitor company, Infinite Equity, in
approximately June 2019. Plaintiffs allege that these four employees created a software,
MyPerformanceAwards, that is identical to Aon’s software, PeerTracker, using Aon’s proprietary
code. Plaintiffs also allege that these four employees have solicited and obtained clients of Aon
in breach of fiduciary duties and restrictive covenants. Defendants have denied the allegations.
After Plaintiffs filed a motion for a temporary restraining order on January 2, 2020 [23], the parties
reached an agreement on terms of an agreed 90-day injunction order, which was entered on January
29, 2020 [41]. The district judge granted Plaintiffs’ motion for expedited discovery [38]. This
Court, after holding numerous hearings on the matter, entered an expedited discovery order that
detailed the limited discovery that would take place in preparation for the anticipated preliminary
injunction proceeding [67].

                                             Discussion

       Motions to reconsider interlocutory orders are governed by Rule 54(b), which provides that
non-final orders “may be revised at any time before the entry of a judgment adjudicating all the
claims and all the parties’ rights and liabilities.” Fed. R. Civ. P. 54(b). While the Court has the
    Case: 1:19-cv-07504 Document #: 98 Filed: 04/23/20 Page 2 of 4 PageID #:1208




authority to reconsider its interlocutory orders, motions to reconsider an interlocutory order are
not to be used to rehash past unsuccessful arguments. See, e.g., Caisse Nationale de Credit
Agricole v. CBI Indus., Inc., 90 F.3d 1264, 1270 (7th Cir. 1996). Rather, it is an opportunity to
correct a manifest error of law or fact or consider newly discovered evidence. See Miller v. Safeco
Ins. Co. of Am., 683 F.3d 805, 813 (7th Cir. 2012). The Court also has authority under Federal
Rule of Civil Procedure 16(b)(4) to modify its prior discovery order on a showing of good cause.

        Furthermore, to obtain a preliminary injunction, a plaintiff must initially show that: (1)
without such relief, it will suffer irreparable harm before final resolution of its claims; (2)
traditional legal remedies would be inadequate; and (3) it has some likelihood of success on the
merits. Valencia v. City of Springfield, Illinois, 883 F.3d 959, 965–66 (7th Cir. 2018). Moreover,
in the context of deciding whether to allow expedited discovery, courts consider “(1) whether a
preliminary injunction is pending; (2) the breadth of the discovery requests; (3) the purpose for
requesting the expedited discovery; (4) the burden on the defendants to comply with the requests;
and (5) how far in advance of the typical discovery process the request was made.” Ibarra v. City
of Chicago, 816 F. Supp. 2d 541, 554 (N.D. Ill. 2011). With these principles in mind, the Court
turns to the question presented by Plaintiffs’ motion.

        Plaintiffs have provided no newly-discovered evidence or demonstrated good cause for this
Court to revisit its prior expedited discovery decision on the temporal range for the production of
the software code and metadata. First, Plaintiffs argue that its expert witness, Ronald Schnell, has
requested the source code “to provide a complete analysis and opinion regarding a comparison of
the two codes.” Doc. 82 at 4 [emphasis added]. That statement is telling. As this Court previously
ruled, the issue here is the production of information for expedited discovery solely for the
purposes of a preliminary injunction hearing, and not to uncover all the relevant facts related to
the claims and defenses. The time for that more fulsome discovery will come later, once expedited
discovery is complete and the preliminary injunction issue has been decided. The Court selected
June 2019 as the start date for the production of software code as it was the date identified in the
Complaint when the Aon employees allegedly left for Infinite Equity, and that continues to be a
reasonable date for production in the context of expedited discovery.

        Second, in claiming newly discovered evidence, Plaintiffs have now contended that the
source code for MyPerformanceAwards was created before June 2019. However, this fact does
not automatically mean it is a copy of Aon’s PeerTracker. Rather, it simply means that the former
Aon employees were working on the MyPerformanceAwards software prior to leaving Aon.
Undoubtedly, Plaintiffs will argue that a reasonable inference is that these employees created the
software by copying code from Peertracker while they were still employed at Aon. However, an
equally reasonable inference, as Defendants will argue, is that these Aon employees had their own
idea for a version of the software that relied upon their independent knowledge and experience in
the industry, and then chose to leave to employ that technology at a competitor. In other words,
the fact that the Aon employees may have started coding MyPerformanceAwards prior to leaving
Aon, if true, does not constitute a new material fact (as opposed to an inference) warranting
reconsideration of the Court’s prior order.

       Third, there are broader considerations that warrant denial of Plaintiffs’ motion. For
purposes of the preliminary injunction hearing, Plaintiffs need to demonstrate a likelihood of
    Case: 1:19-cv-07504 Document #: 98 Filed: 04/23/20 Page 3 of 4 PageID #:1209




success on the merits, and the source code produced for the almost one-year period is sufficient to
determine whether there are elements of source code from PeerTracker that were copied into
MyPerformanceAwards. In particular, since most of the employees at issue left Aon in June 2019,
if elements of the source code from PeerTracker were copied into MyPerformanceAwards, one
would expect it to still be present when these employees started up the new company. And if not
one element of the PeerTracker source code is present in MyPerformanceAwards as of June 2019
or after, then it begs the question – what is the irreparable harm to Plaintiffs and why the need for
a preliminary injunction? Put another way, the discovery that Plaintiffs have obtained is sufficient
for purposes of the issues that need to be addressed at a preliminary injunction stage.

        Furthermore, Defendant is correct that production of source code must flow both ways in
order for each expert to be sure that they are comparing the same sets of data. In other words, if
Plaintiffs are entitled to source code data of MyPerformanceAwards since inception, then
Defendants are also entitled to additional source code data of PeerTracker, and at the very least as
far back as the creation date of MyPerformanceAwards. This has the potential to significantly
expand discovery and the resulting expert analysis.

        As this Court previously stated, the proportionality concerns are significant in expedited
discovery. Under normal circumstances, after the entry of a temporary restraining order, Plaintiffs
would have a maximum of 28 days under Federal Rule of Civil Procedure 65(b)(2) to conduct
discovery and prepare for a preliminary injunction hearing. Since Defendants agreed to an entry
of a 90-day consent order, which essentially mooted the TRO proceedings, Plaintiff bought itself
more time to conduct discovery for the preliminary injunction hearing. Even then, Plaintiffs were
unable to commit to finish expedited discovery within this timeframe, necessitating a schedule that
exceeded the length of the consent order. Accordingly, while the parties are receiving more time
than they normally would to prepare for a preliminary injunction hearing, that scenario does not
warrant expanding discovery any more than what was granted in the expedited discovery order.
The Court’s prior order balanced the interests of the parties in obtaining discovery to prove their
claims and defenses at the preliminary injunction hearing, with the burdens and expense associated
in conducting this discovery in an expedited proceeding.

         It is important to recall that while Plaintiffs initially sought the MyPerformanceAwards
source code and metadata from inception, Defendants were only willing to produce the current
source code for the software. While the latter production would address the issue of irreparable
harm, the Court determined that it would not provide sufficient information for Plaintiffs to address
its likelihood of success on the merits. As a result, the Court considered the relevancy of the
evidence, along with the burdens and costs of discovery, and chose June 2019 as the start date for
the production of the source code and metadata for both MyPerformanceAwards and PeerTracker
given that it was an important date identified in the Complaint Plaintiffs have not provided any
new information to change that analysis.
   Case: 1:19-cv-07504 Document #: 98 Filed: 04/23/20 Page 4 of 4 PageID #:1210




                                          Conclusion

       For the reasons stated above, Plaintiffs’ motion to modify the Court’s February 25, 2020
expedited discovery order and compel production of the source code and metadata for the software
MyPerformanceAwards [82] is denied.

SO ORDERED.

Dated: April 23, 2020                       _____________________________
                                            Sunil R. Harjani
                                            United States Magistrate Judge
